Case: 18-11239      Document: 00515109671         Page: 1    Date Filed: 09/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-11239                              FILED
                                  Summary Calendar                    September 9, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DATANYA DAMON ALEXANDER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-437-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Datanya Damon Alexander appeals the concurrent 180-month statutory
minimum sentences imposed on his guilty plea convictions for possession of a
firearm by a felon. He argues that (1) his three Texas convictions for delivery
of a controlled substance are not serious drug offenses for purposes of the
Armed Career Criminal Act enhancement, 18 U.S.C. § 924(e), and (2) his
indictment did not specify the prior convictions that formed the basis of his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11239      Document: 00515109671     Page: 2   Date Filed: 09/09/2019


                                     18-11239

sentencing enhancement and he did not admit the facts affecting the range of
imprisonment, making his sentences unconstitutional. The Government has
filed an unopposed motion for summary affirmance and, alternatively, seeks
an extension of time to file its brief.
         As the Government argues and Alexander concedes, Alexander’s first
argument is foreclosed by United States v. Cain, 877 F.3d 562, 562-63 (5th Cir.
2017), and United States v. Vickers, 540 F.3d 356, 363-66 (5th Cir. 2008), and
his second argument is foreclosed by Almendarez-Torres v. United States, 523
U.S. 224, 226-27 (1998).       Because Alexander’s arguments are foreclosed,
summary affirmance is proper. See Groendyke Transp., Inc. v. Davis, 406 F.2d
1158, 1162 (5th Cir. 1969).
         Accordingly, we GRANT the Government’s motion for summary
affirmance and AFFIRM the judgment.             We DENY, as unnecessary, the
Government’s alternative motion for an extension of time to file a responsive
brief.




                                          2